                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEN.'.'lETH .MALIK .MILLER,
        Plaintiff,

       v.                                            CIVIL ACTION NO. 19-CV-2456

TAMMY FERGUSON, etal.,
    Defendants.
                                                               F~LED
                                                               OCT - 4 20i9
                                            ORD ER        KAT:: 2:'5{KrJ:AN. Cler:<
                                                         e·,              CJ;J. C!~rk
       AND ".'JOW, this   3/   day of October, 2019, upon ~onsideration of Plaintiff Kenneth

Malik :'viiller's Amended Complaint (ECF No. 11), it is ORDERED that:

       1.      The Amended Complaint is DIS.MISSED IN PART WITH PREJUDICE AND

IN PART WITHOUT PREJL'DICE pursuant to 28 U.S.C. § 1915 (e)(2)(B)(ii). The following

claims are DISMISSED WITHOL'T PREJUDICE: claims involving the loss or destruction of

Miller's orthopedic shoes and the opening of his legal mail outside of his presence. All other

claims are DISMISSED WITH PREJUDICE.

       2.      Miller is given thirty (30) days to file a second amended complaint concerning his

claim involving the loss or destruction of his orthopedic shoes. Any second amended complaint

must be a complete document and not incorporate the original complaint or the amended

complaint by reference. Miller must identify all defendants in the caption of the second amended

complaint in addition to identifying them in the body of the second amended complaint, and shall

state the basis for Miller's claims against each defendant. Miller should provide enough

information for the Court to understand what happened to him and how each named Defendant

personally acted to cause injury to himself. When drafting his second amended complaint,

Miller should be mindful of the Court's reasons for dismissing his claims as explained in the
Court's Memorandum. L'pon the filing of a second amended complaint, the Clerk shall not make

service until so ORDERED by the Court.

        3.      The claim concerning the opening of Miller's legal mail outside of his presence is

SEVERED from the remaining claims in this lawsuit. Miller is given leave to file a separate

lawsuit to raise this claim.

        4.      The Clerk of Court shall send Miller a blank copy of the Court's form

complaint for a prisoner filing a civil rights action bearing the above civil action number. Miller

may use this form to file his second amended complaint ifhe chooses to do so. No claim

previously dismissed with prejudice or ordered severed shall be reasserted in Miller's second

amended complaint.

        5.      If Miller fails to file a second amended complaint in accordance with paragraph

two (2) of this Order, this case may be dismissed without prejudice for failure to prosecute

without further notice.

                                              BY THE COURT:
